Title: From Thomas Jefferson to Joseph Yznardi, Sr., 25 June 1806
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.


                        
                            Dear Sir
                            
                            Washington June 25. 1806.
                        
                        In my letter of Mar. 29 I mentioned to you the difficulty produced by the circumstance of your non-residence
                            at the place of your consulship. since that some papers have been recieved at the office of the Secretary of state,
                            inducing me to apprehend that you supposed we had listened to the various insinuations which had been directed, some of
                            them to the government, others to the merchants exhorting them to invoke the interposition of Congress. all that was
                            understood and it’s folly and indecency duly estimated. the object of this letter is to place your mind at ease on this
                            subject, and to assure you that it is only the alledged circumstance of non-residence which has any weight. I would be
                            glad too that you would explain to me the distance you are from Cadiz, whether your absence is perpetual or only at
                            certain seasons of the year, what are the resources of our captains during your absence, & such other circumstances as
                            you think material. on writing the letter to the Secretary of state which I recommended, I would have you say nothing of
                            it to any body, and to leave it to us to accept or postpone the acceptance of your resignation as the explanations above
                            requested may render proper. Accept my friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    